Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 5/26/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 so that it is drawn to a compound which satisfies formulae (1a) or (1b).  Formula (1a) has been amended such that variable RA2 is equal to a group selected from the specific groups recited on pages 3-11 of claim 1.  This amendment overcomes the 112(b) rejection from the previous Office action.  Applicants state on page 1 of their response that claim 8 is amended to remove a subset of the formulae to resolve the 112(d) rejection.  However, claim 8 has been canceled.  Applicants have also amended claim 29 but have not overcome the 112(b) and (d) rejections.  The prior art rejection to Xia et al. has been withdrawn in light of Applicants amendments.  Xia et al. teaches compounds which read on formula (1a) of claim 1 minus the RA2 group as currently claimed.  Applicants argue that the prior art rejection to Hayama et al. should be withdrawn as the groups defined in RA2 exclude any overlap with the disclosure of Hayama et al.  However, Hayama et al. was not relied upon to reject compounds of formula (1a) but rather compounds of formula (1b).  Applicants have not narrowed the scope with regards to variable RA1 in claim 1.  For this reason, the prior art rejection to Hayama et al. is wholly maintained.

Claim Objections
	Claim 1 is objected to.  The limitation “for RA1 and RA2” as recited on page 2 should be amended to --for RA1-- since RA2 has been excluded from the general formula –(A1)o-(A2)p-(A3)q-(A4)r-R20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, variable X in formula (1’) of cannot be equal to –B(OR’)2 or H as recited in claim 29.  The compound of formula (1) cannot be prepared from the method of claim 29 since variable X in formula (I) is not equal to B(OR’)2 or H, and cannot become an O or S given the method disclosed in claim 29.  Correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, variable X in formula (1’) of claim 29 corresponds to variable X in claim 1, which is equal to O or S.  As such, variable X cannot be equal to –B(OR’)2 or H in claim 29, as it fails to further limit claim 1.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewell et al. (Journal of Chemical and Engineering Data 1964, 9(2), 297-304).  
Claims 1, 3, 4, and 6: Jewell et al. teaches the compound 2,3-thionaphtho-quinoline in table 1.  This compound has the structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to formula (1b) of claim 1, variables B1 through B8 are equal to CH, variable X is equal to S and variable RA1 is equal to –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o, p, q, and r being equal to zero and variable R20 being equal to hydrogen.
Claims 2, 10, and 11: Claims 2, 10, and 11 serve to further limit variables A1 through A4.  However, because all of variables A1 through A4 may be equal to zero, claim 2 serves to further limit an optional embodiment.  As such, Jewell et al. may be properly relied upon to reject claim 2, 10, and 11.

Claims 1-6, 8, 10-13, 17, 18, 20, 21, 24, 26, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayama et al. (US 2016/0141515, cited on Applicants information disclosure statement, filed on 9/16/21).
Claim 1: Hayama et al. teaches materials for organic electroluminescent elements, organic electroluminescent elements and devices comprising the same.  The compounds adhere to one of formulae (1)-(3) (abstract).  Explicitly taught compounds which adhere to these formulae are taught in paragraph 0089.  Included in this paragraph are several compounds which anticipate formula (1b) of claim 1.  As one example, the compound
    PNG
    media_image2.png
    143
    274
    media_image2.png
    Greyscale
 satisfies formula (1b) with variable X being equal to O, variable A2 is equal to N, variable A1 being equal to CRA1 with RA1 being equal to the formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o, p, q, and r being equal to zero, and variable R20 being equal to H, variables B1-B6 and B8 being equal to CR1, CH, CR3-CR6, and CR8, respectively with R1, R3-R6, and R8 being equal to H, variable B7 being equal to CR7 with R7 being equal to the formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o and p being equal to 1, variables q and r being equal to zero, variable A1 being equal to m-phenylene, variable A2 being equal to anthraceneylene, and variable R20 being equal to naphthyl.
Claim 2: Variables A1 and A2 include structures which are recited in claim 2, thereby anticipating claim 2.
Claim 3: Variable R20 in the compound shown directly above anticipates formula (32) of claim 3.
Claim 4: In the compound shown directly above, variables R1, R3-R5, R7, and R8 are equal to H and variable R6 is equal to the formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o and p being equal to 1, variables q and r being equal to zero, variable A1 being equal to m-phenylene, variable A2 being equal to anthraceneylene, and variable R20 being equal to naphthyl, thereby anticipating claim 4.
	Claim 6: In the compound shown directly above, one of RA1, RA2, R1, and R3-R8 is a group satisfying –(A1)o-(A2)p-(A3)q-(A4)r-R20, and the remaining of these groups are H, thereby anticipating claim 6.
Claims 10-13: For claims 10-13, variable R6 in the compound shown directly above can be assigned as follows: variable R6 satisfies formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variable o equal to 1, variable A1 equal to m-phenylene, variables p, q, and r equal to zero, and variable R20 equal to an anthrenyl group which is substituted by G, where G is a C10 aryl group, thereby anticipating claims 10-13.
Claims 17, 18, and 28: The compounds taught by Hayama et al., which includes the compound shown directly above, are employed in organic electroluminescent devices, thereby anticipating claims 17, 18, and 28. 
Claims 20, 21, 24 and 26: Hayama et al. exemplifies organic electroluminescent devices which are employed in an electron transport layer, which is located directly adjacent to the emission layer.  The employment of any one of the explicitly taught compounds of Hayama et al., including the compound shown directly above, in the manner of the working examples, is at once envisaged, thereby anticipating claims 20 and 21.  An electron transport layer is inherently a charge transport layer, which anticipates claims 24 and 26.
Claim 27: Hayama et al. teaches that the organic electroluminescent devices taught therein may be employed as lighting devices, thereby satisfying claim 27.
Claim 29: For claim 29, compound (9) which is prepared in synthesis example 14 will be relied upon (paragraphs 0275-0276).  In compound (9), variable X is equal to O, variable A2 is equal to N, variable A1 equal to CRA1 with RA1 being equal to the formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variables o, p, q, and r being equal to zero, and variable R20 being equal to H, variables B1 and B4-B8 are equal to CR1 and CR3-CR8, respectively with variables R1 and R3-R8 are equal to H, variable B2 is equal to CH, and variable B3 is equal to CR3 with R3 equal to the formula –(A1)o-(A2)p-(A3)q-(A4)r-R20 with variable o equal to 1, variable A1 equal to p-phenylene, variables p, q, and r being equal to zero, and variable R20 being equal to a benzimidazole which is substituted by G (phenyl).  In the synthesis of compound (9), a compound which anticipates formula (1’) of claim 29 (with B3 equal to C-Hal, more specifically, C-Br) is reacted with a compound of the formula Y-R3 where Y is –B(OR’)2 where R’ is H.  The reaction shown in synthesis example 14 is conducted in the presence of a catalyst [Pd(PPh3)] and a base (Na2CO3).
Claim 30: In the compound shown above, variable A1 is phenylene, thereby anticipating claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayama et al. (US 2016/0141515).
Claims 19 and 25: Claims 11, 12 and 17 of Hayama et al. render obvious to one having ordinary skill in the art the preparation of an organic electroluminescent device which is comprised of an anode, a cathode, and a light-emitting layer comprising a host material and a phosphorescent dopant material comprising osmium, iridium, or platinum, wherein the host material is a compound which satisfies the inventive compounds taught by Hayama et al.  The employment of any of the compounds taught by Hayama et al., including the compound recited in the 102(a)(1) rejection above, as a host material in an emission layer is obvious, thereby satisfying claims 19 and 25.
Claim 22: Hayama et al. teaches that a hole-barrier layer may be provided between the emitting layer and the electron transporting layer (paragraph 0098).  It would have been obvious to one having ordinary skill in the art to have included such a layer in the devices taught by Hayama et al.  A hole barrier layer reads on an electron transport zone, thereby satisfying claim 22.
Claim 23: Example 2 of Hayama et al. includes an electron transport layer which consists of the compound prepared in synthesis example 6 and lithium 8-hydroxyquinolate (Liq) which are co-deposited.  The compound prepared in synthesis example 6 has the structure taught on the top of page 56.  While this compound does not satisfy the limitations of formula (1b) of claim 1, it would have been obvious to one having ordinary skill in the art to have employed any one of the explicitly taught compounds of Hayama et al. in device example 2, including, for example, the compound shown in claim 1 above.  The employment of such a compound satisfies all of the limitations of claim 23. 

Allowable Subject Matter
Claims 14-16, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Hayama et al. does not teach or suggest compounds where variable R20 is a group which satisfies the groups recited in claims 14-16.  Claim 31 was previously indicated as containing allowable subject matter.  Newly added claim 32 is not taught or suggested in the prior art, including Hayama et al.  Additionally, claim 33 is not taught or suggested in the prior art and is therefore allowed

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766